     Case 2:19-cv-00494-AB-JEM Document 111 Filed 09/13/21 Page 1 of 3 Page ID #:1781



1

2

3

4

5

6

7

8

9                         UNITED STATES DISTRICT COURT
10                       CENTRAL DISTRICT OF CALIFORNIA
11
                                                  )
12     WASHOUTPAN.COM, LLC, a California          )     Case No. CV 19-00494-AB (JEMx)
       limited liability company,                 )
13                                                )
                                  Plaintiff,      )     ORDER ACCEPTING FINDINGS AND
14                                                )     RECOMMENDATIONS OF UNITED
                    v.                            )     STATES MAGISTRATE JUDGE
15                                                )
       WHITE CAP, L.P., a Florida limited         )
16     partnership; and DOES 1-10, inclusive,     )
                                                  )
17                                Defendants.     )
                                                  )
18

19           Pursuant to 28 U.S.C. § 636, the Court has reviewed the pleadings, the records on file,
20     and the Report and Recommendation of the United States Magistrate Judge. No Objections
21     to the Report and Recommendation were filed within the time allowed for Objections. The
22     Court accepts the findings and recommendations of the Magistrate Judge.
23           Accordingly, IT IS HEREBY ORDERED that:
24           1.     It has been established that WP has not suffered any actual damages. WP is
25     precluded from later introducing evidence of its actual damages.
26     ///
27     ///
28     ///
     Case 2:19-cv-00494-AB-JEM Document 111 Filed 09/13/21 Page 2 of 3 Page ID #:1782



1             2.     It has been established that the absence of WP’s advertising expenditures
2      weigh against a likelihood of confusion asserted by WP. WP is precluded from later
3      introducing evidence of its advertising expenditures.
4             3.     It has been established that WP lacks evidence reflecting any federal, state, or
5      local statutes and regulations application to the production, manufacture, or marketing of
6      washout pans and lacks evidence reflecting the nature or circumstances of WP’s compliance
7      therewith. WP is precluded from later introducing evidence of any federal, state, or local
8      statutes and regulations applicable to the production, manufacture, or marketing of washout
9      pans or its claimed compliance therewith.
10            4.     It has been established that WP is neither the first nor the substantially-exclusive
11     user of the term “washout pan.” It is directed that “washout pan” is pervasively used in the
12     trade and by the public for the types of products at issue. WP is prohibited from later
13     attempting to introduce evidence to show that WP was the first or substantially-exclusive user
14     of the term “washout pan.” WP is prohibited from later arguing or attempting to introduce
15     evidence that “washout pan” is not a widely used term in the trade or by the relevant public for
16     the types of products at issue.
17            5.     It has been established that Mr. Mower’s LinkedIn post contending that he was
18     “finishing a 15 minute documentary” with the help of “very creative influencers” about “how
19     [WP] was stolen and replicated in China by [White Cap f/k/a HD Supply]” is false. WP is
20     prohibited from introducing at trial any evidence reflected in the images, video, text, and
21     sound files comprising the video that have been withheld thus far.
22            6.     It has been established that in early 2020, WP’s principal Reef Mowers
23     attempted to and did publicly threaten and intimidate White Cap and its employees by
24     disseminating videos of himself making such threats on LinkedIn. It has been established that
25     WP’s principal Reef Mowers has in the course of litigating this case made knowingly
26     ///
27     ///
28     ///

                                                       2
     Case 2:19-cv-00494-AB-JEM Document 111 Filed 09/13/21 Page 3 of 3 Page ID #:1783



1      false statements and certifications despite being subject to a court order requiring a
2      declaration be made under penalty of perjury. WP is prohibited from later attempting to
3      introduce evidence of or regarding the videos on WP’s behalf, or arguing that their content is
4      non-threatening.
5

6      DATED: September 13, 2021
                                                               ANDRE BIROTTE JR.
7                                                         UNITED STATES DISTRICT JUDGE
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                      3
